DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 states that it depends from claim 23, however, it is unclear whether or not this is intended. Claim 23 sets forth much of the same language as claim 14 and as such it would render the claim indefinite as it is unclear if the elements of claim 14 are different from those set forth in claim 23 even though they are given the same names. It is believed that claim 14 is intended to depend from claim 13 and further limit the subject matter thereof. Until clarification can be made regarding the claim dependency claim 14 is considered indefinite in scope. 
Allowable Subject Matter
Claims 1-13, 16, 18, 21-25, and 28 are allowed.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. Spirally disposed dosage stops are known from the prior art (see e.g., Horvath et al., Chanoch et al., and Smoot as cited in the attached PTO-892 Notice of References Cited form). In .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUSTIN L ZAMORY/Examiner, Art Unit 3783           
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783